Citation Nr: 1018565	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  03-25 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Eligibility for Dependents' Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, of the United States 
Code.


REPRESENTATION

Appellant represented by:	Craig M. Kabatchnick, Attorney


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1954 to 
August 1955.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

When this case was previously before the Board in August 
2007, it was remanded for additional development.  It has 
since returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran's death was due to carcinoma of the pancreas.

2.  Carcinoma of the pancreas was not present within one year 
after the Veteran's discharge from service and was not 
etiologically related to service.

3.  The Veteran was not in receipt of a permanent and total 
service-connected disability rating at the time of his death 
nor did he die from a service-connected disability.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by active duty did 
not cause or contribute substantially or materially to cause 
the Veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.312 (2009).
2.  The requirements for eligibility for Dependents' 
Educational Assistance benefits pursuant to 38 U.S.C. Chapter 
35 have not been met.  38 U.S.C.A. §§ 3500, 3501, 5113 (West 
2002); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

The timing requirement enunciated in Pelegrini applies 
equally to the effective-date element of a service-connection 
claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court held 
that when VA receives a detailed claim for DIC under 38 
U.S.C. § 1310, it must provide a detailed notice to the 
claimant. Specifically, the Court held that, under section 38 
U.S.C.      § 5103(a), the notice must include the following 
elements:  a statement of the conditions, if any, for which a 
veteran was service connected at the time of death; an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service- 
connected condition; and an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
condition not yet service connected.

In March 2002 the RO sent the appellant a letter advising her 
of the elements to establish entitlement to Dependency and 
Indemnity Compensation (DIC).  The letter described the 
respective duties of VA and the claimant in obtaining 
evidence. 
In October 2007, during the course of the appeal, the 
appellant was sent further notice of the requirement of DIC 
and DEA claims, was provided notice of the  types of evidence 
that the appellant could use to substantiate her claims, and 
alternative evidence that she may submit.  Although these 
letters did not specifically inform the appellant that 
service connection was not in effect for any disability at 
the time of the Veteran's death, she was so informed in other 
correspondence and she and her attorney are clearly aware of 
this.  The notice letters provided to her include appropriate 
notice in a case in which service connection was in effect 
for no disability at the time of the Veteran's death.

Although the October 2007 notice was not sent until after the 
RO's initial adjudication of the claims, the Board finds 
there is no prejudice to the appellant in proceeding at this 
point with issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the 
Board notes that following the provision of the required 
notice and the completion of all indicated development of the 
record, the originating agency readjudicated the appellant's 
claims.  There is no indication in the record or reason to 
believe that any ultimate decision of the originating agency 
would have been different if complete VCAA notice had been 
provided at an earlier time.  See Overton v. Nicholson, 20 
Vet. App. 427, 437 (2006) (A timing error may be cured by a 
new VCAA notification followed by a readjudication of the 
claim).  

The Board acknowledges that the appellant has not been 
provided notice with respect to the effective date element of 
her service connection claim.  However, the Board finds that 
there is no prejudice to her in proceeding with the issuance 
of a final decision.  As explained below, the Board has 
determined that service connection is not warranted for the 
Veteran's cause of death.  Consequently, no disability rating 
or effective date will be assigned, so the failure to provide 
notice with respect to those elements of the claim was no 
more than harmless error.

The Board notes that the appellant's DEA claim is dependent 
upon establishing her entitlement to service connection for 
the cause of the Veteran's death.  Therefore, the Board 
concludes that any errors in the notice given in response to 
the DEA claim are also harmless.

The Board also finds that the appellant has been afforded 
adequate assistance in regard to the claims.  Treatment 
records, including pertinent VA medical records, have been 
obtained to the extent possible.  The Board acknowledges 
that, unfortunately, the Veteran's service medical records 
and personnel records could not be obtained, as they are 
unavailable because they were destroyed in a fire at the 
National Personnel Records Center (NPRC) in 1973.  Efforts 
have been made to locate additional service records.  It is 
clear that further efforts to obtain service records would be 
futile.  Accordingly, the Board will proceed with appellate 
review, mindful that when a veteran's records have been lost 
or are otherwise unavailable, the Board has a heightened duty 
to explain its findings and conclusions and to carefully 
consider the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

The Board notes that the appellant's main contention is that 
the Veteran was a prisoner of war stemming from his 
involvement in the Bay of Pigs invasion in 1961.  She has 
expressed the belief that the Veteran's medical problems 
arose as a result of this service.  It is further alleged 
that the Veteran had active duty service since the date of 
discharge listed on his DD 214 in August 1955.  The 
appellant's representative has urged a remand of these issues 
for further attempts to determine the Veteran's periods of 
active duty service since 1955.

The Board has carefully considered the contentions of the 
appellant and her representative and has thoroughly reviewed 
the record.  It is evident that numerous attempts have been 
made to verify any period of active duty service beyond those 
listed on the Veteran's DD214.  Searches at the Defense 
Financing and Accounting Services and the National Personnel 
Records Center have yielded no additional documents 
indicating further active duty service beyond those listed on 
the Veteran's DD 214.  In fact, these records confirm that 
the Veteran was transferred to reserve duty in August 1955 
until September 1961.

The Veteran's representative has also indicated that they 
have attempted to obtain further records through the North 
Carolina National Guard, the United States Air Force, and the 
Central Intelligence Agency, but no additional records 
confirming active duty service after 1955 have been found.

In sum, the Board has determined that VA has made reasonable 
efforts in assisting the appellant in her claims.  VA has 
attempted to obtain the Veteran's service medical and 
personnel records, and has made additional requests to verify 
the Veteran's dates of active duty service.  VA has also 
provided the appellant and her representative the requisite 
notice with respect to the types of information she may 
submit and that she may identify additional evidence to VA 
and provide authorization to VA to obtain such evidence.  

Moreover, the Court has held that VA's duty to assist a 
claimant in developing the facts and evidence pertinent to a 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Therefore, the Board is satisfied that 
originating agency has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

In addition, the Board acknowledges that no VA medical 
opinion addressing whether the cause of the Veteran's death 
was related to service has been obtained.  The Board has 
determined that VA is not obliged to obtain a medical opinion 
because there is no competent evidence suggesting that the 
Veteran's cause of death is related to anything other than 
his carcinoma of the pancreas or suggesting the carcinoma of 
the pancreas was present within one year after the Veteran's 
discharge from service or was etiologically related to 
service.  See 38 C.F.R. § 3.159(c)(4); see also Charles v. 
Principi, 16 Vet. App. 370 (2002).

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claims were insignificant and nonprejudicial to the 
appellant.  Accordingly, the Board will address the merits of 
the claims.

Legal Criteria

Service Connection for Cause of Death

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a Veteran if the Veteran 
died from service-connected disability.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.5 (2009).

Service connection for the cause of a Veteran's death is 
warranted if a service-connected disability either caused or 
contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A service-connected disability is one which was incurred in 
or aggravated by active service; one which may be presumed to 
have been incurred or aggravated during such service; or one 
which was proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).

Additionally, certain chronic diseases, including malignant 
tumors and cardiovascular diseases, may be presumed to have 
been incurred or aggravated during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

The death of a Veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
Veteran.  38 C.F.R. § 3.312(a).

A service-connected disability will be considered as the 
principal, or primary, cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  

A contributory cause of death inherently is one not related 
to the principal cause of death.  In determining whether 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially to 
death, that it combined to cause death, or that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1); see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

DEA

Educational assistance is available to a child or surviving 
spouse of a veteran who, in the context of this issue on 
appeal, either died of a service-connected disability or died 
while having a disability evaluated as total and permanent in 
nature resulting from a service- connected disability.  38 
U.S.C.A. §§ 3500, 3501; 38 C.F.R.          §§ 3.807, 21.3020, 
21.3021.

Burden of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.            § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

DIC

The certificate of death indicates that the Veteran died in 
July 1999 as a result of carcinoma of the pancreas.  No other 
condition was certified as an immediate or contributory cause 
of death.  

At the time of the Veteran's death, service connection was 
not in effect for carcinoma of the pancreas or for any other 
disability.  However, he was in receipt of non-service-
connected pension.

Moreover, the evidence does not show that carcinoma of the 
pancreas was present within 1 year of the Veteran's discharge 
from service.  The death certificate indicates that the time 
elapsed between the onset of the Veteran's carcinoma of the 
pancreas and his death was 6 months.  However, the appellant 
asserts the Veteran's death was caused by his active duty 
service.

While, as noted above, the Veteran's service treatment 
records are unavailable, VA treatment records from the 1960s 
until shortly before the Veteran's death track his symptoms 
and conditions.  Diagnoses of multiple sclerosis, 
hypertension, and low back disabilities are noted in these 
records.  However, there is no indication of the presence of 
a pancreatic disorder or carcinoma of the pancreas until 
shortly before the Veteran's death in 1999.

The Board acknowledges the appellant's contention that the 
Veteran had further active duty service in 1961 as part of 
the Bay of Pigs invasion.  However, the record fails to 
substantiate this contention.  Furthermore, even if active 
duty service in 1961 could be established, there is still no 
evidence of record noting the presence of carcinoma of the 
pancreas, listed as the sole cause of death, until 1999-
nearly 40 years after the claimed date of active duty service 
in 1961.  Moreover, there is no medical evidence of record 
connecting the Veteran's pancreatic cancer to his active duty 
service.

The Board has also considered the appellant's statements that 
the Veteran's death was related to his service, particularly 
his involvement in the Bay of Pigs invasion.  However, since 
the appellant is a layperson without medical training, she is 
not qualified to render an opinion regarding issues of 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Accordingly, the Board must conclude that service connection 
is not warranted for the cause of the Veteran's death.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt but has determined that it is not 
applicable to this claim because the preponderance of the 
evidence is against the claim.

DEA

In this case, the Board has determined that the Veteran's 
death is not attributable to a service-connected disability.  
The record also reflects that he did not have a disability 
evaluated as total and permanent in nature resulting from a 
service-connected disability at the time of his death.  
Accordingly, the claimant cannot be considered an "eligible 
person" entitled to receive educational benefits.  38 
U.S.C.A. § 3501(a)(1); 38 C.F.R. §§ 3.807, 
21.3021(a)(2)(i)(ii).


						(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.

Eligibility for Dependents' Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, of the United States 
Code, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


